DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Regarding Chinese Patent Application CN202010598970.1, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/30/2021, 07/12/2022, and 08/02/2022 have been considered by the examiner.
Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
In the 2nd paragraph, “(Fig. 1)” should be deleted.  
The abstract includes implied phrases “The present disclosure” in lines 3 and 9.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities:
On page 9, line 14, “skill word acquisition module” should read “skill word acquisition module 31”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In claims 10-16, such claim limitation(s) [and associated disclosure] is/are:
“skill word acquisition module” [Fig. 6, skill word acquisition module 31; Page 9, lines 7-9]
“skill word evaluation module” [Fig. 6, skill word evaluation model 32; Page 9, lines 10-13]
“skill word extraction sub-module” [Fig. 7, skill word extraction sub-module 311; Page 9, lines 18-32]
“skill field determination sub-module” [Fig.7, skill field determination sub-module 312; Page 9, lines 20-22 and 33-34]
“skill word list generation sub-module” [Fig. 7, skill word list generation sub-module 313; Page 9, lines 22-24]
“model training module” [Fig. 8, model training module 33; Page 10, lines 2-18]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10-16 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 10-16 recite various modules interpreted under 112(f) as noted above.  These claimed elements include:
“skill word acquisition module” [Fig. 6, skill word acquisition module 31; Page 9, lines 7-9]
“skill word evaluation module” [Fig. 6, skill word evaluation model 32; Page 9, lines 10-13]
“skill word extraction sub-module” [Fig. 7, skill word extraction sub-module 311; Page 9, lines 18-32]
“skill field determination sub-module” [Fig.7, skill field determination sub-module 312; Page 9, lines 20-22 and 33-34]
“skill word list generation sub-module” [Fig. 7, skill word list generation sub-module 313; Page 9, lines 22-24]
“model training module” [Fig. 8, model training module 33; Page 10, lines 2-18]

As described in the instant disclosure, each of these claimed components “may be implemented as software executed by a processor, such as a central processing unit” and such “software may be distributed on computer-readable media.” (instant specification, page 11, lines 1-5.)

As to the written description requirement, MPEP 2161.01 I details determining whether there is adequate written description for a computer-implemented functional claim limitation, noting:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. (emphasis added.)


	Further as to the written description requirement, MPEP 2163.03 VI details written description circumstances arising from indefiniteness of a means-plus-function limitation, noting:

A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. (emphasis added.)

As to the enablement requirement, MPEP 2164.06(c) II details determining whether there is adequate enablement for block elements within a computer, noting:
While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function. These can be described in any way that would be understood by one of ordinary skill in the art, such as with a reasonably detailed flowchart which delineates the sequence of operations the program must perform. In programming applications where the software disclosure only includes a flowchart, as the complexity of functions and the generality of the individual components of the flowchart increase, the basis for challenging the sufficiency of such a flowchart becomes more reasonable because the likelihood of more than routine experimentation being required to generate a working program from such a flowchart also increases.

As stated earlier, once USPTO personnel have advanced a reasonable basis or presented evidence to question the adequacy of a computer system or computer programming disclosure, the applicant must show that the specification would enable one of ordinary skill in the art to make and use the claimed invention without resorting to undue experimentation. In most cases, efforts to meet this burden involve submitting affidavits, referencing prior art patents or technical publications, presenting arguments of counsel, or combinations of these approaches. (emphasis added.)

The claimed “skill word acquisition module” is illustrated by the software process performed by element 31 in Fig. 6 and described further on page 9, lines 7-9 noting that the “skill word acquisition module” is configured to determine a to-be-evaluated first skill word list including a plurality of skill words, according to a resume document to be evaluated.  The specification does not provide sufficient details about how such skill word list is determined according to a resume document to be evaluated, and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  Moreover, the sub-modules 311, 312, and 312 illustrated in Figure 7 similarly do not provide sufficient details as described further below.
The claimed “skill word evaluation module” is illustrated by the software process performed by element 32 in Fig. 6 and described further on page 9, lines 10-13 noting that the “skill word evaluation module” is configured to predict for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, by a pre-trained skill word evaluation model according to context information of the skill word in the first skill word list.  While the specification provides some generalized concepts and equations for determining such a probability (see Figs. 4 and 5, page 7, line 8 – page 9, line 2) such disclosure also lacks sufficient details about how such a skill word evaluation model would be constructed, how various weights for the neural network model would be trained, considerations for selecting parameters C (window size), V (vocabulary length), and/or N (number of neurons in the hidden layer). The specification further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.
The claimed “skill word extraction sub-module” is illustrated by the software process performed by element 311 in Fig. 7 and described further on page 9, lines 18-32 noting that the “skill word extraction sub-module” is configured to determine a second skill word list including all skill words that appear in the resume document, according to the resume document.  The specification does not provide sufficient details about how such second skill word list is determined according to a resume document to be evaluated, and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  
The claimed “skill field determination sub-module” is illustrated by the software process performed by element 312 in Fig. 7 and described further on page 9, lines 20-22 and 33-34 noting that the “skill field determination sub-module” is configured to determine the technical field to which each skill word in the second skill word list belongs by using a preset knowledge map.  The specification does not provide sufficient details about how to generate or use such a preset knowledge map to determine technical fields for skill words in the second skill word list, and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  
The claimed “skill word list generation sub-module” is illustrated by the software process performed by element 313 in Fig. 7 and described further on page 9, lines 22-24 noting that the “skill field determination sub-module” is configured to configured to generate the first skill word list according to all the skill words in the second skill word list and the corresponding technical fields, with each technical field taken as a skill word in the first skill word list.  The specification does not provide sufficient details about how to generate such a first skill word list according to corresponding technical fields for skill words in the second skill word list, and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  
The claimed “model training module” is illustrated by the software process performed by element 33 in Fig. 8 and described further on page 10, lines 2-18 noting that the “model training module” is configured to configured to acquire a training data set including a plurality of training skill words extracted from a resume sample, generate a word vector corresponding to each training skill word, and, for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, perform model training with a preset word embedding model, which outputs a value of probability of presence of the training skill word, and iteratively update model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model.  The specification does not provide sufficient details about how to acquire a training data set, generate a word vector, and performing model training with a preset word embedding model, and further does not provide details regarding the claimed elements in the form of an algorithm, software, or other functional code of the computer block disclosure.  

Since these modules are disclosed as computer block elements, the specification is required to disclose the software, an algorithm, or a flow chart of these operations of the modules in sufficient detail.  The specification only discloses the operations of the modules at a high level and does not provide the requisite level of detail (e.g., code/algorithm) necessary that would indicate to one of ordinary skill in the art:
That the inventor(s) at the time the application was effectively filed, had possession of the claimed inventor; or
how to make or use the invention without undue experimentation

In sum, claims 10-16 fail to meet the written description requirement of 35 U.S.C. 112a.  The lack of disclosure of the code/algorithms to implement the claimed modules (as detailed above) in a manner understandable to a person of ordinary skill in the art results in a failure to reasonably convey that the inventor(s) at the time the application was effectively filed, had possession of the claimed invention.

Further, claims 10-16 fail to meet the enablement requirement of 35 U.S.C. 112a.  The lack of disclosure of the code/algorithms to implement the claimed modules (as detailed above) in a manner understandable to a person of ordinary skill in the art results in claimed subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “performing, for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, model training…” is indefinite because in the “except the training skill word as an input” limitation, it would be unclear to one of ordinary skill in the art which training skill word in the training data set is being referenced.  
Claims 7 and 8 depend from claim 6, do not remedy the deficiencies set forth above with respect to claim 6, and are therefore rejected under the same grounds as claim 6.
Claim 9 recites “except the skill word” in lines 26, 31, and 33 on page 13.  In each case, such limitation is indefinite because it would be unclear to one of ordinary skill in the art which skill word in the first skill word list is being referenced.  
Claims 10-16 recite various modules interpreted under 35 U.S.C. 112(f) as noted above.
As described in the instant disclosure, each of these claimed components “may be implemented as software executed by a processor, such as a central processing unit” and such “software may be distributed on computer-readable media.” (instant specification, page 11, lines 1-5.)
As noted above in the rejection under 35 U.S.C. 112a, the specification fails to adequately disclose an algorithm for performing the claimed specific computer function for each of these modules.  The specification also fails to detail any other structure to perform the claimed functions of these modules.  As such, these claimed units are indefinite under 35 U.S.C. 112b due to the specification’s failure to adequately disclose the algorithm or structural details.
“skill word acquisition module” [Fig. 6, skill word acquisition module 31; Page 9, lines 7-9]
“skill word evaluation module” [Fig. 6, skill word evaluation model 32; Page 9, lines 10-13]
“skill word extraction sub-module” [Fig. 7, skill word extraction sub-module 311; Page 9, lines 18-32]
“skill field determination sub-module” [Fig.7, skill field determination sub-module 312; Page 9, lines 20-22 and 33-34]
“skill word list generation sub-module” [Fig. 7, skill word list generation sub-module 313; Page 9, lines 22-24]
“model training module” [Fig. 8, model training module 33; Page 10, lines 2-18]

Claim 15 recites “for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, perform model training…” is indefinite because in the “except the training skill word as an input” limitation, it would be unclear to one of ordinary skill in the art which training skill word in the training data set is being referenced.  
Claims 16 depends from claim 15, do not remedy the deficiencies set forth above with respect to claim 15, and are therefore rejected under the same grounds as claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a skill word evaluation method for a resume.  Under the broadest reasonable interpretation, these limitations cover performance in the human mind with the assistance of physical aids (e.g., pen and paper).  For example, a human can determine a to-be evaluated first skill word list, which comprising a plurality of skill words, according to a resume to be evaluated (e.g., a human can read a resume and create a list (mentally or on a piece of paper) of skill words, such as computer programming languages known, leadership skills demonstrated, etc.), and a human can predict, for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, by a pre-trained skill word evaluation model according to context information of the skill word in the first skill word list (e.g., a hiring manager or recruiter can develop experience in reviewing resumes and develop their own mental model for predicting and assigning a value of importance to skill words on a list using context information, e.g., other words on the list or descriptors in the resume document, for example, for a job relating to website development, skill words may be Javascript development and related skills such as Angular or Node.js or even HTML5 or CSS would be predictable skills that could be assigned a high value of importance based on the hiring manager’s / recruiter’s experience and mental model).
The judicial exception is not integrated into a practical application. While the claim recites a “pre-trained skill word evaluation model,” such model is only claimed with a high level of generality and is merely a computer automation of a mental process.  Such a generic computing process amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As will be discussed below, such a pre-trained skill word evaluation model is a well-understood, routine, conventional activity. Moreover, the claim merely attempts to limit the judicial exception to a particular field of use or technological environment, e.g., evaluating skill words in a resume using computer automation.  MPEP 2106.05(h) notes the following instructive court decisions where limitations were described as merely indicating a field of use or technological environment applying a judicial exception:
Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, 
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A word evaluation model, including models utilizing neural networks, are well-known, conventional, and routine, as evidenced at least by:
US 20210174016 A1 (Fox – effective filing date of 12/8/2019) at Paras. 0097, 0272: conventional word embedding models, such as BERT (e.g., bi-directional encoder representations from transformers), used to evaluate sentence similarity.

US 20210109995 A1 (Mihindukulasooriy et al. – filed 10/14/2019) at Para. 0031: One of ordinary skill in the art will recognize and appreciate that known word embedding models, including Word2Vec, Continuous Bag of Words, BERT (Bidirectional Encoder Representations from Transformers), and other types of neural-network-based or machine-learning-based embedding techniques for evaluating words.

US 20210004439 A1 (Xiong et al. – filed 7/2/2019) at Para. 0023: ELMo is a known, pre-trained deep contextualized word representation that models complex characteristics of word use.  Bidirectional Encoder Representations from Transformers (BERT) is another form of word embedding known in the art.

Because word evaluation models are well-known, conventional, and routine as evidenced above, the integration of the judicial exception with such a word model cannot provide an inventive concept. Claim 1 is not patent eligible.

Claim 2 depends from claim 1, does not remedy the deficiencies of claim 1, and is therefore rejected under the same grounds as claim 1 above.  Claim 2 further recites the mental process of determining a second skill word list, which comprising all skill words that appear in the resume document, according to the resume document (e.g., a human can read the resume and mentally, or with pen/paper, write out a list of all skill words that appear in the resume), determine a technical field to which each skill word in the second skill word list belongs (e.g., for each skill word on the prepared list, either mentally associating a technical field, or using a technical dictionary or thesaurus to categorize each skill word), and generating the first skill word list according to all the skill words in the second skill word list and the corresponding technical fields, with each technical field taken as a skill word in the first skill word list (e.g., taking the determined technical fields and mentally creating another list, or writing such technical fields on a piece of paper). None of the additional limitations recited in claim 2 amount to anything more than the same or a similar abstract idea as recited in claim 1.    Nor do any limitations in claim 2: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 2 is not patent eligible.
Claim 3 depends from claim 2, does not remedy the deficiencies of claim 2, and is therefore rejected under the same grounds as claim 2 above.  Claim 3 further recites acquiring resume text data from the resume document and extracting all skill words that appear in the resume text data from the resume text data to generate the second skill word list (e.g., a human reading a resume and mentally extracting skill words and writing those skill words in a separate list on a piece of paper). None of the additional limitations recited in claim 3 amount to anything more than the same or a similar abstract idea as recited in claim 2.    Nor do any limitations in claim 3: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 3 is not patent eligible.
Claim 4 depends from claim 3, does not remedy the deficiencies of claim 3, and is therefore rejected under the same grounds as claim 3 above.  Claim 4 further recites performing word segmentation on the resume text data with a preset word segmentation tool and filtering a word segmentation result to find out all the skill words that appear in the resume text data by using a preset field skill thesaurus (e.g., a human mentally reading a resume and dividing the resume words into groups of strings that represent skills, which may include using a handy written checklist or other written toolkit of commonly segmented words, and then filtering the mentally-derived words using a physical copy of a thesaurus). None of the additional limitations recited in claim 4 amount to anything more than the same or a similar abstract idea as recited in claim 3.    Nor do any limitations in claim 4: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 4 is not patent eligible.
Claim 5 depends from claim 2, does not remedy the deficiencies of claim 2, and is therefore rejected under the same grounds as claim 2 above.  Claim 5 further recites determining the technical field to which each skill word in the second skill word list belongs by using a preset knowledge map (e.g., using a pre-written ontology or tree to determine technical fields, which associates certain skills in groups, such as a tree of programming language skills, where there are compiled vs. interpreted languages, and compiled languages may further be grouped into object-oriented languages (e.g., C++) and non-object-oriented languages (e.g., C)). None of the additional limitations recited in claim 5 amount to anything more than the same or a similar abstract idea as recited in claim 2.    Nor do any limitations in claim 5: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 5 is not patent eligible.
Claim 6 depends from claim 1, does not remedy the deficiencies of claim 1, and is therefore rejected under the same grounds as claim 1 above.  Claim 6 further recites: 
acquiring a training data set which comprises a plurality of training skill words extracted from a resume sample; (e.g., a human taking a stack of resumes, extracting skill words, and writing all the skill words on a piece of paper)
generating a word vector corresponding to each training skill word; (e.g., a human reviewer can write down each training skill word on a piece of paper with associated data for each, such as a running tally of how many times the particular skill word is used in the stack of resumes)
performing, for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, model training with a preset word embedding model, which outputs a value of probability of presence of the training skill word; and (e.g., a human training his/her mental model for the importance of particular skill words/qualifications on a resume, including assigning specific values to specific skills, e.g., 10 points for Java programming, 2 points for Fortran programming, 1 point of experience with punch cards on mainframes).
iteratively updating model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model. (e.g., a human calculating a stochastic gradient algorithm result and using such result to improve their mental model and scoring system).
The judicial exception is not integrated into a practical application. While the claim recites “model training with a preset word embedding model” and “iteratively updating model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model”, such models and training of such models are only claimed with a high level of generality and are merely a computer automation of a mental process.  Such a generic computing process amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As will be discussed below, such a pre-trained skill word evaluation model is a well-understood, routine, conventional activity. Moreover, the claim merely attempts to limit the judicial exception to a particular field of use or technological environment, e.g., evaluating skill words in a resume using computer automation.  MPEP 2106.05(h)
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Iteratively training a model using stochastic gradient descent algorithms is well-known, conventional, and routine, as evidenced at least by:
US 11403279 B1 (Brandis – filed 12/04/2018) at col. 4, lines 39-50: “commonly known” machine-learning technologies include iterative back-propagation and stochastic gradient descent algorithms.

US 20210327583 A1 (Harte et al. – filed 09/04/2019) at Para. 087: “well-known stochastic gradient descent optimization method” is used to iteratively update a deep neural network.

US 20210295979 A1 (Abraham et al. – effective filing date 12/2/2019) at Para. 0109: conventional machine learning model training system performs multiple iterations using stochastic gradient descent with backpropagation.

Because iteratively training a model using stochastic gradient descent algorithms is well-known, conventional, and routine as evidenced above, the integration of the judicial exception with such an iteratively trained model cannot provide an inventive concept. Claim 6 is not patent eligible.
Claim 7 depends from claim 6, does not remedy the deficiencies of claim 6, and is therefore rejected under the same grounds as claim 6 above.  Claim 7 further recites one-hot encoding each training skill word to obtain the corresponding word vector (e.g., a human writing the vector on a piece of paper in one-hot encoding format, such as using a giant piece of graph paper and using 1s and 0s for each skill). None of the additional limitations recited in claim 7 amount to anything more than the same or a similar abstract idea as recited in claim 6.    Nor do any limitations in claim 7: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 7 is not patent eligible.
Claim 8 depends from claim 6, does not remedy the deficiencies of claim 6, and is therefore rejected under the same grounds as claim 6 above.  Claim 8 further recites wherein the word embedding model comprising a continuous bag of words neural network model (e.g., a human uses a mental model that performs the continuous bag of words technique). None of the additional limitations recited in claim 8 amount to anything more than the same or a similar abstract idea as recited in claim 6.    
The judicial exception is not integrated into a practical application. While the claim recites “continuous bag of words neural network model”, such model is only claimed with a high level of generality and is merely a computer automation of a mental process.  Such a generic computing process amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As will be discussed below, such a continuous bag of words neural network model is a well-understood, routine, conventional activity. Moreover, the claim merely attempts to limit the judicial exception to a particular field of use or technological environment, e.g., evaluating skill words in a resume using computer automation.  MPEP 2106.05(h)
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A continuous bag of words neural network model is well-known, conventional, and routine, as evidenced at least by:
US 20200364765 A1 (Doh et al. – filed 04/27/2020) at Para. 0183: known learning methods including Recurrent Neural Net Language Model (RNNLM) and Continuous Bag-of-Words (CBOW) methods.

US 20190066843 A1 (Carlson – filed 08/10/2018) at Para. 0027: continuous bag-of-words (“CBOW”) neural network model is part of the well-known “word2vec” group of related models and techniques.

US 20160358043 A1 (Mu et al. – filed 06/05/2015) at Para. 0008: conventional supervised hashing schemes use bag-of-words features in a neural network.

US 20210109995 A1 (Mihindukulasooriy et al.) at Para. 0031: One of ordinary skill in the art will recognize and appreciate that known word embedding models, including Word2Vec, Continuous Bag of Words, BERT (Bidirectional Encoder Representations from Transformers), and other types of neural-network-based or machine-learning-based embedding techniques for evaluating words.

Because a continuous bag of words neural network model is well-known, conventional, and routine as evidenced above, the integration of the judicial exception with such a model cannot provide an inventive concept. Claim 8 is not patent eligible.
Claim 9 depends from claim 1, does not remedy the deficiencies of claim 1, and is therefore rejected under the same grounds as claim 1 above.  Claim 9 further recites
wherein the context information of the skill word in the first skill word list comprises other skill words in the first skill word list except the skill word; and (e.g., a human reviewer using the mental rule that when evaluating a skill word on the list, that the skill word under evaluation should not be considered as part of the context information for that skill word)
the step of predicting the value of probability of presence of the skill word by the pre-trained skill word evaluation model according to the context information of the skill word in the first skill word list comprises: (e.g., a human using a mental model to evaluate and score skill words on a list according to context information)
generating a corresponding word vector for each of the other skill words in the first skill word list except the skill word; and (e.g., writing each skill word other than the skill word at issue on a piece of paper in a corresponding vector format)
inputting the word vector corresponding to each of the other skill words in the first skill word list except the skill word into the skill word evaluation model, and predicting the value of probability of presence of the skill word by the skill word evaluation model. (e.g., a human reviewer using the mental rule that when evaluating a skill word on the list, that the skill word under evaluation should not be considered as part of the context information for that skill word and outputting a score or value)
None of the additional limitations recited in claim 9 amount to anything more than the same or a similar abstract idea as recited in claim 1.    Nor do any limitations in claim 9: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer automation that amounts to no more than mere instructions to apply the exception using generic computer functions.  Claim 9 is not patent eligible.

Claim 10 claims a skill word evaluation device comprising a skill word acquisition module and skill word evaluation module, configured to perform the steps corresponding to the method of claim 1, and is therefore rejected under the same grounds as claim 1 above.  Further, none of the limitations in claim 10: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 10 is not patent eligible.
Claim 11 depends from claim 10, does not remedy the deficiencies of claim 10, and is therefore rejected under the same grounds as claim 10 above.  Claim 11 further recites a skill word extraction sub-module, a skill field determination sub-module, and a skill word list generation sub-module, which are configured to perform the steps corresponding to the method of claim 2, and is therefore rejected under the same grounds as claim 2 above. Further, none of the limitations in claim 11: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 11 is not patent eligible.
Claim 12 depends from claim 11, does not remedy the deficiencies of claim 11, and is therefore rejected under the same grounds as claim 11 above.  Claim 12 further recites aspects of the skill word extraction sub-module, which is configured to perform the steps corresponding to the method of claim 3, and is therefore rejected under the same grounds as claim 3 above. Further, none of the limitations in claim 12: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 12 is not patent eligible.
Claim 13 depends from claim 12, does not remedy the deficiencies of claim 12, and is therefore rejected under the same grounds as claim 12 above.  Claim 13 further recites aspects of the skill word extraction sub-module, which is configured to perform the steps corresponding to the method of claim 4, and is therefore rejected under the same grounds as claim 4 above. Further, none of the limitations in claim 13: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 13 is not patent eligible.
Claim 14 depends from claim 11, does not remedy the deficiencies of claim 11, and is therefore rejected under the same grounds as claim 11 above.  Claim 14 further recites aspects of the skill field determination sub-module, which is configured to perform the steps corresponding to the method of claim 5, and is therefore rejected under the same grounds as claim 5 above. Further, none of the limitations in claim 14: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 14 is not patent eligible.
Claim 15 depends from claim 10, does not remedy the deficiencies of claim 10, and is therefore rejected under the same grounds as claim 10 above.  Claim 15 further recites aspects of a model training module, which is configured to perform the steps corresponding to the method of claim 6, and is therefore rejected under the same grounds as claim 6 above. Further, none of the limitations in claim 15: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 15 is not patent eligible.
Claim 16 depends from claim 15, does not remedy the deficiencies of claim 15, and is therefore rejected under the same grounds as claim 15 above.  Claim 16 further recites aspects of the skill word extraction sub-module, which is configured to perform the steps corresponding to the method of claim 9, and is therefore rejected under the same grounds as claim 9 above. Further, none of the limitations in claim 16: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components (e.g., modules that may be implemented as software as discussed with referenced to the 35 USC 112 rejections above) that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 16 is not patent eligible.
Claim 17 claims an electronic device comprising one or more processors, having a memory and programs that are executed by processors that perform the skill word evaluation method of claim 1.  Claim 17 merely recites generic computer components for performing the method of claim 1 and is therefore rejected under the same grounds as claim 1 above. None of the limitations in claim 17: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 17 is not patent eligible.
Claim 18 claims an electronic device comprising one or more processors, having a memory and programs that are executed by processors that perform the skill word evaluation method of claim 2.  Claim 18 merely recites generic computer components for performing the method of claim 2 and is therefore rejected under the same grounds as claim 2 above. None of the limitations in claim 18: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 18 is not patent eligible.
Claim 19 claims a non-transitory computer readable storage medium having a computer program that performs the skill word evaluation method of claim 1.  Claim 19 merely recites generic computer components for performing the method of claim 1 and is therefore rejected under the same grounds as claim 1 above. None of the limitations in claim 19: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 19 is not patent eligible.
Claim 20 claims a non-transitory computer readable storage medium having a computer program that performs the skill word evaluation method of claim 2.  Claim 20 merely recites generic computer components for performing the method of claim 2 and is therefore rejected under the same grounds as claim 2 above. None of the limitations in claim 20: (a) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea or (b) amount to significantly more than the judicial exception, because in either case the additional limitations merely utilize generic computer components that amount to no more than mere instructions to apply the exception using generic computer functions.  Claim 20 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Patent Application Publication 2019/0108217 A1, hereinafter referenced as CHEN, in view of ZHAO et al., “SKILL: A System for Skill Identification and Normalization,” Proceedings of the Twenty-Seventh Conference on Innovative Applications of Artificial Intelligence, 2015, pp.4012-4017 (disclosed in Applicants’ IDS), hereinafter referenced as ZHAO. 

Regarding claim 1, CHEN explicitly discloses:
A skill word evaluation method for a resume, (candidate profiles are produced from resumes submitted by candidates; paras. 0061 and 0062; Fig. 3, flowchart for evaluating skill key phrases to predict topics and new key phrases; para. 0066) comprising:
determining a to-be-evaluated first skill word list, which comprises a plurality of skill words, according to a resume document to be evaluated; and (Fig. 3, topics vector generated by topic generation module 304; para. 0089; the topics may be generated using skills data from resumes, as shown in Fig. 6, where resumes 607 are processed by data intake module 608, which uses Key Skill phrase analysis module 609 to synthesize a summary of professional skill set 618; para. 0187-0189)
predicting, for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, (Fig. 3 depicts a method for converting a group of skill key phrases into matrix and predicting topics for each key phrase, generating topic matrixes and consequently predicting a new key phrases matrix based on the topic matrix; paras. 0005, 0066; Topic generation module 304 outputs a topic vector where each element in the vector describes the probability of a topic related to the input key phrases vector; para. 0095; related topics prediction module 306 takes the topic vector and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0098-0104) by a pre-trained skill word evaluation model (machine learning model for topic generation can be used to pre-train a model for determining topics; paras. 0088 and 0089; other algorithms such as Latent Dirichlet Allocation, latent semantic indexing, independent component analysis, probabilistic latent semantic indexing, non-negative matrix factorization, and Gamma-Poisson distribution may be used to train the model; para. 0088; the model can determine scores using various distance algorithms; para. 0090)

	However, CHEN does not explicitly teach:
according to context information of the skill word in the first skill word list.

However, in a related field of endeavor, ZHAO pertains to a system of identifying skills from resumes or job descriptions, where named entity recognition (NER) and named entity normalization (NEN) to identify and map similar references to entities of skills.  (p. 4012, section 1).  ZHAO built a model that reduced 46 million unique seek skill phrases into a taxonomy of approximately 50,000 surface forms.  (p. 4014, section 2.1).  ZHAO discloses training a model using surface form trained vectors, which outputs a relevancy score (see equation 1), where the vector settings are controlled so that the vector is not inclusive of its surface form.  (pp. 4014-15, section 2.2).

The combination of CHEN in view of ZHAO teaches:
predicting, for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, by a pre-trained skill word evaluation model (Fig. 3, topic generation module 304 and related topics prediction module 306 in CHEN may be updated to additionally use the model of ZHAO which takes surface form vectors as inputs and outputs a relevancy score; ZHAO, pp. 4014-15, section 2.2).
according to context information of the skill word in the first skill word list. (Fig. 3, topic generation module 304 and related topics prediction module 306 in CHEN may be updated to additionally use the model of ZHAO which takes surface form vectors as inputs and outputs a relevancy score; ZHAO, pp. 4014-15, section 2.2; for clarity, where CHEN takes key phrase skills data as inputs and outputs probabilities for topics, and then takes topics and predicts new key phrases, ZHAO explicitly teaches a model that takes surface form vectors, e.g., topics, as inputs and outputs a relevancy score based on the other surface form vectors, e.g., other context information of the first skill word in the first skill word list).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of ZHAO, particularly the teachings of training a model that uses surface form vectors to output a relevancy score, with the teachings of CHEN, to augment the topic generation module 304 and related topics prediction module 306 in CHEN so that topics may be scored using the context of other topics instead of, or in addition to, the input key skill phrases.  As disclosed in ZHAO, one of ordinary skill would be motivated to combine the teachings of ZHAO with CHEN to utilize the surface form trained vectors approach to significantly increase the relevancy of the determined topics and because such method increases semantic applicability and business congruity.  ZHAO, p. 4014, section 2.2.  One of ordinary skill would further be motivated to use the teachings of ZHAO because the teachings of ZHAO are accurate, can flexibly be provided as an API service, and have successfully been implemented in multiple workforce analytics and business intelligence projects.  (ZHAO, pp. 4016-17, section 5).

Regarding claim 2, CHEN in view of ZHAO discloses the method of claim 1, including the step of wherein the step of determining the to-be-evaluated first skill word list according to the resume document to be evaluated (see claim 1).  CHEN further discloses:
determining a second skill word list, which comprises all skill words that appear in the resume document, according to the resume document; (Fig. 6, resumes 607 are processed by data intake module 608, which uses Key Skill phrase analysis module 609 to synthesize key skills from resume data; paras. 0187-0189; such skills data can be used by topic generation module 304 to generate topics as discussed above with respect to claim 1).
determining a technical field to which each skill word in the second skill word list belongs; and (Fig. 3, topic generation module 304 generates the list of topics, e.g., technical fields, from the list of key skill phrases; paras. 0066, 0089; for example, JavaScript programming may be a skill topic, where particular frameworks such as Node.js, React.js, and Angular may be specific skills extracted by the Key Skill phrase module 609; paras. 0070 and 0071)
generating the first skill word list according to all the skill words in the second skill word list and the corresponding technical fields, with each technical field taken as a skill word in the first skill word list. (topic generation module 304 generates topic vectors and related topics prediction module 306 takes the topic vectors and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0098-0104)

Regarding claim 3, CHEN in view of ZHAO discloses the method of claim 2, including the step of determining the second skill word list according to the resume document (see claim 2).  CHEN further discloses:
acquiring resume text data from the resume document; and (Fig. 6, data intake module 608 acquires data from resumes 607 and selects specific types of data, e.g., skill keywords, and submits such data to modules 609-614; para. 0187)
extracting all skill words that appear in the resume text data from the resume text data to generate the second skill word list. (Fig. 6, Key Skill phrase analysis module 609 extracts a set of skills, including software development related skills summary 618, e.g., the second skill word list; para. 0187-0189)

Regarding claim 9, CHEN in view of ZHAO discloses the method of claim 1.  The combination of CHEN and ZHAO further discloses:
wherein the context information of the skill word in the first skill word list comprises other skill words in the first skill word list except the skill word; and (ZHAO teaches a model that takes surface form vectors, e.g., topics, as inputs and outputs a relevancy score based on the other surface form vectors, e.g., other context information of the first skill word in the first skill word list, where ZHAO clarifies that the vector settings are controlled so that a vector is not inclusive of its surface form, in other words, a particular surface form vector is excluded from the input vectors to the model pp. 4014-15, section 2.2; in combination with CHEN, the context information used by Fig. 3, topic generation module 304 and related topics prediction module 306 in CHEN may be updated to utilize the surface form vectors technique of ZHAO, with controlled vector settings so that the input vector is not inclusive of the particular surface form being trained).
the step of predicting the value of probability of presence of the skill word by the pre-trained skill word evaluation model according to the context information of the skill word in the first skill word list comprises (this limitation is met by CHEN in view of ZHAO for the reasons set forth above as explained in claim 1)
generating a corresponding word vector for each of the other skill words in the first skill word list except the skill word; and (In CHEN, topic vectors, e.g., word vectors, are generated from key phrase vectors for each determined topic by topic generation module 304; para. 0089 such vectors may be modified using the teachings of ZHAO which clarifies that the vector settings are controlled so that a vector is not inclusive of its surface form, in other words, a particular surface form vector is excluded from the input vectors to the model pp. 4014-15, section 2.2)
inputting the word vector corresponding to each of the other skill words in the first skill word list except the skill word into the skill word evaluation model, and predicting the value of probability of presence of the skill word by the skill word evaluation model. (ZHAO discloses training a model for determining relevancy scores, using surface form vectors, to output a relevancy score based on the other surface form vectors, where ZHAO clarifies that the vector settings are controlled so that a vector is not inclusive of its surface form, in other words, a particular surface form vector is excluded from the input vectors to the model pp. 4014-15, section 2.2; the combination of CHEN with ZHAO utilizes the training method of ZHAO on the combined data set (discussed above with respect to this claim 9), to update the models used by topic generation module 304 and related topics prediction module 306 in CHEN, which output topic probabilities)

Regarding claim 10, CHEN explicitly discloses:
A skill word evaluation device, comprising: (Fig. 1, devices 104, 109, 110; paras. 0027, 0034, 0038)
a skill word acquisition module configured to determine a to-be-evaluated first skill word list, which comprises a plurality of skill words, according to a resume document to be evaluated; and (Fig. 6, resumes 607 are processed by data intake module 608, which uses Key Skill phrase analysis module 609 to synthesize a summary of professional skill set 618; para. 0187-0189; extracted skills used by Fig. 3, topic generation module 304 to generate topics vector with topic probabilities and related topics prediction module 306 takes the topic vector and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0089, 0098-0104)
a skill word evaluation module configured to predict, for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, (Topic generation module 304 outputs a topic vector with topics probabilities and related topics prediction module 306 takes the topic vector and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0095, 0098-0104; see also paras. 0005, 0066) by a pre-trained skill word evaluation model (trained topic generation model; paras. 0088-90) 

	However, CHEN does not explicitly teach:
according to context information of the skill word in the first skill word list.

However, the combination of CHEN in view of ZHAO teaches:
a skill word evaluation module configured to predict, for each skill word in the first skill word list, a value of probability of presence of the skill word for representing importance of the skill word, (Fig. 3, topic generation module 304 and related topics prediction module 306 in CHEN are updated to use the model of ZHAO which takes surface form vectors as inputs and outputs a relevancy score; ZHAO, pp. 4014-15, section 2.2).
according to context information of the skill word in the first skill word list. (Fig. 3, topic generation module 304 and related topics prediction module 306 in CHEN are updated to use the model of ZHAO which takes surface form vectors as inputs and outputs a relevancy score; ZHAO, pp. 4014-15, section 2.2; for clarity, where CHEN takes key phrase skills data as inputs and outputs probabilities for topics, and then takes topics and predicts new key phrases, ZHAO teaches a model that takes surface form vectors, e.g., topics, as inputs and outputs a relevancy score based on the other surface form vectors, e.g., other context information of the first skill word in the first skill word list).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of ZHAO, particularly the teachings of training a model that uses surface form vectors to output a relevancy score, with the teachings of CHEN, to augment the topic generation module 304 and related topics prediction module 306 in CHEN so that topics may be scored using the context of other topics instead of, or in addition to, the input key skill phrases.  As disclosed in ZHAO, one of ordinary skill would be motivated to combine the teachings of ZHAO with CHEN to utilize the surface form trained vectors approach to significantly increase the relevancy of the determined topics and because such method increases semantic applicability and business congruity.  (ZHAO, p. 4014, section 2.2).  One of ordinary skill would further be motivated to use the teachings of ZHAO because the teachings of ZHAO are accurate, can flexibly be provided as an API service, and have successfully been implemented in multiple workforce analytics and business intelligence projects.  (ZHAO, pp. 4016-17, section 5).


Regarding claim 11, CHEN in view of ZHAO discloses the skill word evaluation device of claim 10.  CHEN further discloses:
wherein the skill word acquisition module comprises a skill word extraction sub-module, (Fig. 6, data intake module 608 and Key Skill phrase analysis module 609 process resume data 607; paras. 0187-0189) a skill field determination sub-module (portion of topic generation module 304 that determines probabilities that topics, e.g., technical fields, apply to the skills data; para. 0089) and a skill word list generation sub-module; (portion of topic generation module 304 that generates topic vectors and related topics prediction module 306 that takes the topic vector and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0098-0104)
the skill word extraction sub-module is configured to determine a second skill word list, which comprises all skill words that appear in the resume document, according to the resume document; (Fig. 6, resumes 607 are processed by data intake module 608, which uses Key Skill phrase analysis module 609 which determines a set of skills 618; paras. 0187-0189)
the skill field determination sub-module is configured to determine a technical field to which each skill word in the second skill word list belongs; and (portion of topic generation module 304 that determines the list of topics, e.g., technical fields, from the list of key skill phrases; paras. 0066, 0089 and 0095) 
the skill word list generation sub-module is configured to generate the first skill word list according to all the skill words in the second skill word list and the corresponding technical fields, with each technical field taken as a skill word in the first skill word list. (portion of topic generation module 304 that generates topic vectors and related topics prediction module 306 that takes the topic vectors and outputs predicted topic vectors, in each case with a predicted similarity score; paras. 0098-0104)

Regarding claim 12, CHEN in view of ZHAO discloses the skill word evaluation device of claim 11.  CHEN further discloses:
wherein the skill word extraction sub-module is configured to acquire resume text data from the resume document, (Fig. 6, data intake module 608 acquires data from resumes 607 and selects specific types of data, e.g., skill keywords, and submits such data to modules 609-614; para. 0187) and extract all skill words that appear in the resume text data from the resume text data to generate the second skill word list.  (Fig. 6, Key Skill phrase analysis module 609 extracts a set of skills, including software development related skills summary 618, e.g., the second skill word list; para. 0187-0189)

	Regarding claim 17, CHEN in view of ZHAO discloses:
An electronic device, comprising: (CHEN discloses: Fig. 1, devices 104, 109, 110; paras. 0027, 0034, 0038)
one or more processors; and (CHEN discloses: programmable circuitry, such as microprocessors, ASICs, FPGAs, and PLDs; para. 0237)
a memory having one or more programs stored thereon, (CHEN discloses: software of firmware may be stored on machine-readable storage medium, including magnetic disk storage, optical storage, flash memory, RAM, ROM; para. 0238)
wherein when the one or more programs are executed by the one or more processors, (CHEN discloses: software and firmware programs are executed by processors; para. 0238) the one or more processors perform the skill word evaluation method of claim 1. (claim 17 is rejected using the same grounds as claim 1 above in view of the combination of CHEN with ZHAO)

Regarding claim 18, CHEN in view of ZHAO discloses:
An electronic device, comprising: (CHEN discloses: Fig. 1, devices 104, 109, 110; paras.0027, 0034, 0038)
one or more processors; and (CHEN discloses: programmable circuitry, such as microprocessors, ASICs, FPGAs, and PLDs; para. 0237)
a memory having one or more programs stored thereon, (CHEN discloses: software of firmware may be stored on machine-readable storage medium, including magnetic disk storage, optical storage, flash memory, RAM, ROM; para. 0238)
wherein when the one or more programs are executed by the one or more processors, (CHEN discloses: software and firmware programs are executed by processors; para. 0238) the one or more processors perform the skill word evaluation method of claim 2. (claim 18 is rejected using the same grounds as claim 2 above in view of the combination of CHEN with ZHAO)

Regarding claim 19, CHEN in view of ZHAO discloses:
A non-transitory computer readable storage medium having a computer program stored thereon, (CHEN discloses: software of firmware may be stored on non-transitory machine-readable storage medium, including magnetic disk storage, optical storage, flash memory, RAM, ROM; para. 0238)
wherein when the computer program is executed, (CHEN discloses: software and firmware programs are executed by processors; para. 0238) the skill word evaluation method of claim 1 is implemented. (claim 19 is rejected using the same grounds as claim 1 above in view of the combination of CHEN with ZHAO)

Regarding claim 20, CHEN in view of ZHAO discloses:
A non-transitory computer readable storage medium having a computer program stored thereon, (CHEN discloses: software of firmware may be stored on non-transitory machine-readable storage medium, including magnetic disk storage, optical storage, flash memory, RAM, ROM; para. 0238)
wherein when the computer program is executed, (CHEN discloses: software and firmware programs are executed by processors; para. 0238) the skill word evaluation method of claim 2 is implemented. (claim 20 is rejected using the same grounds as claim 2 above in view of the combination of CHEN with ZHAO)


Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of ZHAO and further in view of Pillai et al., U.S. Patent Application Publication 2021/0358601 A1, hereinafter referenced as PILLAI.

Regarding claim 4, CHEN in view of ZHAO discloses the method of claim 3, including the step of extracting all the skill words that appear in the resume text data from the resume text data (see claim 3).  However, the combination of CHEN and ZHAO fails to explicitly teach:
performing word segmentation on the resume text data with a preset word segmentation tool; and
filtering a word segmentation result to find out all the skill words that appear in the resume text data by using a preset field skill thesaurus.

However, in a related field of endeavor, PILLAI pertains to an artificial intelligence system for clinical data semantic operability.  PILLAI discloses using natural language processing, medical dictionaries, and a medical thesaurus, to extract medical concepts and relationships from structured and unstructured data, such as clinical reports.  (para. 0021).  

The combination of CHEN in view of ZHAO and PILLAI discloses:
performing word segmentation on the resume text data with a preset word segmentation tool; and (CHEN discloses: Fig. 3, synonym/similar concept/abbreviation processing module 302, e.g., a preset tool, matches key phrase skill text generated from resume data 607 with similar, identical, redundant concepts, affiliated abbreviations, combinations of the same or the like, e.g., “RDBMS” and “relational database”, which may break down an acronym into its component words; para. 0080; ZHAO discloses: word sense disambiguation may be used to build a skills taxonomy using rules by the Standard Occupational Classification System (SOC) of the Bureau of Labor Statistics; p. 4013, section 2.1.1 and p. 4014, section 2.2; PILLAI discloses: Fig. 4, natural language processing engine 402 uses techniques including word segmentation, topic segmentation, named entity recognition, relationship extraction, lemmatization, parsing, and others to extract medical concepts and medical information from clinical data 116; para. 0060; the combination of CHEN, ZHAO, and PILLAI updates concept/abbreviation processing module 302 of CHEN to utilize word sense disambiguation techniques of ZHAO and natural language processing techniques of PILLAI, including work segmentation techniques, to perform word segmentation on resume text data in CHEN to group similar skills and topics together)
filtering a word segmentation result to find out all the skill words that appear in the resume text data by using a preset field skill thesaurus. (PILLAI discloses that natural language processing engine 402 uses a medical thesaurus to interpret text data to establish clinical context, e.g., synonyms and related concepts for “unable to tolerate”; paras. 0061 and 0062; the combination of CHEN, ZHAO, and PILLAI takes the output of concept/abbreviation processing module 302 of CHEN (as modified by teachings of ZHAO and PILLAI discussed above with respect to this claim 4) and uses the thesaurus of PILLAI to further interpret the output of concept/abbreviation processing module 302 of CHEN to establish additional context for each output word grouping).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the word segmentation and medical thesaurus teachings of PILLAI with CHEN and ZHAO.  For example, the synonym/similar concept/abbreviation processing module 302 of CHEN can be updated to use the natural language processing techniques, including word segmentation and topic segmentation, as disclosed in PILLAI.  (CHEN, para. 0080; PILLAI; para. 0060).  The synonym/similar concept/abbreviation processing module 302 of CHEN can be updated so that the skill key phrase data repository also utilizes a thesaurus related to a particular field, such as the medical thesaurus disclosed in PILLAI.  (CHEN, para. 0054; PILLAI; para. 0061-62).  Indeed, CHEN already discloses referencing field-specific sources such as stackoverflow.com for software developers, so referencing field specific thesauri would be a straightforward reference to augment the repository. (CHEN, para. 0054).  Moreover, ZHAO discloses using the Standard Occupation Classification (SOC) system of the Bureau of Labor Statistics, in combination with Wikipedia category tags and Google Search rankings, to perform word sense disambiguation on skill phrases, and such teaching can further be used in combination with CHEN and PILLAI to improve the concept/abbreviation processing module 302 of CHEN. (ZHAO, p. 4013, section 2.1.1 and p. 4014, section 2.2).
As disclosed in PILLAI, one of ordinary skill would be motivated to make such a combination in order to accurately, efficiently, and reliably consolidate information from disparate systems and for interoperability, such as the varying resume sources and candidate profile sources of CHEN.  (PILLAI, para. 0019, compare with CHEN, Fig. 6, candidate profile sources resumes 607, academic publications 605, social network profiles and feeds 601 and 603, personal website blogs 602; para. 0179).  Further, utilizing natural language processing techniques, including word and topic segmentation, along with a medical thesaurus and machine learning techniques, establishes deeper understanding and connections with respect to concepts within a particular field of endeavor (e.g., healthcare concepts in PILLAI), because different words and phrases map to the same concepts and skills.  (PILLAI, para. 0021).  Using such tools allows root concepts to be linked and unstructured data to be interlinked and normalized. (PILLAI, para. 0021).  

Regarding claim 5, CHEN in view of ZHAO discloses the method of claim 2, including the step of determining the technical field to which each skill word in the second skill word list belongs (see claim 2).  However, CHEN in view of ZHAO fails to explicitly teach:
determining the technical field to which each skill word in the second skill word list belongs by using a preset knowledge map.

However, the combination of CHEN in view of ZHAO and PILLAI discloses:
determining the technical field to which each skill word in the second skill word list belongs by using a preset knowledge map. (topic generation module 304 in CHEN can be modified to use the knowledge map of PILLAI at Fig. 1, interference/rule engine 110 uses an ontology traversal technique to traverse an ontology knowledge graph of interlinked medical concepts with a hierarchy of class levels, e.g., traverse sub-classes of skills to higher classes of technical fields such as in a parent/child node relationship; paras. 0034, 0066, 0085)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the ontology knowledge graph teachings of PILLAI with the topic generation module 304 in CHEN in view of ZHAO to utilize a domain-specific ontology knowledge graph to determine topics from skills.  (PILLAI, paras. 0034, 0066, 0085; CHEN, para. 0089).  Indeed, CHEN discloses various learning methods for determining topics from skills in order to reduce the dimensionality of skills, including machine learning, Latent Dirichlet allocation (LDA), latent semantic indexing, independent component analysis, probabilistic latent semantic indexing, non-negative matrix factorization, and Gamma-Poisson distribution, and using an ontology knowledge graph is merely another approach in classifying and categorizing skills into topics to reduce dimensionality.  (CHEN, para. 0089; PILLAI, para. 0022, processing high-dimensional categorical feature spaces).
As disclosed in PILLAI, one of ordinary skill would be motivated to make such a combination in order to accurately, efficiently, and reliably consolidate information from disparate systems and for interoperability, such as the varying resume sources and candidate profile sources of CHEN.  (PILLAI, para. 0019, compare with CHEN, Fig. 6, candidate profile sources resumes 607, academic publications 605, social network profiles and feeds 601 and 603, personal website blogs 602; para. 0179).  Moreover, PILLAI discloses that using machine learning solutions to process high-dimensional categorical feature spaces can be used to analyze narrative blocks of a clinical document in a manner that establishes completeness and correctness of the underlying data, and further provides benefits of improved interoperability, improved reasoning, reduced errors, improved information/data mining, and improved analytics.  (PILLAI, para. 0022).  Similarly, one of ordinary skill would understand that resumes are often written in narrative form, and utilizing the teachings of PILLAI, including the ontology knowledge graph, would assist in establishing completeness and correctness of extracted skill and topic data, reduced errors, and improved analytics. (PILLAI, para. 0022).  

	Claim 13 depends on claim 12 and is directed to a skill word evaluation device that corresponds to the method of claim 4, and is therefore rejected under the same grounds as claims 4 and 12 above.
Claim 14 depends on claim 11 and is directed to a skill word evaluation device that corresponds to the method of claim 5, and is therefore rejected under the same grounds as claims 5 and 11 above.

Claims 6-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of ZHAO and further in view of Malte et al. "Evolution of transfer learning in natural language processing." arXiv preprint arXiv:1910.07370 (2019), pp. 1-11, hereinafter referenced as MALTE.

Regarding claim 6, CHEN in view of ZHAO discloses the method of claim 1, including the step of wherein the skill word evaluation model is trained (see claim 1). CHEN further discloses:
generating a word vector corresponding to each training skill word; (topic vectors, e.g., word vectors, are generated from key phrase vectors for each determined topic by topic generation module 304; para. 0089; related topics prediction module 306 outputs topic vectors in 0s and 1s format with predicted similarity scores; paras. 0097-0104)

However, CHEN fails to explicitly teach:
acquiring a training data set which comprises a plurality of training skill words extracted from a resume sample;
performing, for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, model training with a preset word embedding model, which outputs a value of probability of presence of the training skill word; and 
iteratively updating model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model.

However, the combination of CHEN in view of ZHAO discloses:
acquiring a training data set which comprises a plurality of training skill words extracted from a resume sample; (CHEN discloses Fig. 6, resumes 607 are processed by data intake module 608, which uses Key Skill phrase analysis module 609 to extract set of skills, 618; para. 0187-0189; combined with ZHAO which discloses building a training data set by sampling resumes (from over 100 million available) and job descriptions from CareerBuilder; p. 4013, sections 2 and 2.1; the combination creates a combined data set of skill words from resume data from various sources)
performing, for each training skill word, and with the word vectors corresponding to other training skill words except the training skill word as an input, model training, which outputs a value of probability of presence of the training skill word; and (ZHAO discloses training a model for determining relevancy scores, using surface form vectors, to output a relevancy score based on the other surface form vectors, where ZHAO clarifies that the vector settings are controlled so that a vector is not inclusive of its surface form, in other words, a particular surface form vector is excluded from the input vectors to the model pp. 4014-15, section 2.2; the combination of CHEN with ZHAO utilizes the training method of ZHAO on the combined data set (discussed above with respect to this claim 6), to update the models used by topic generation module 304 and related topics prediction module 306 in CHEN, which output topic probabilities)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of ZHAO, particularly the teachings of training a model that uses surface form vectors to output a relevancy score, with the teachings of CHEN, to augment the topic generation module 304 and related topics prediction module 306 in CHEN so that topics may be scored using the context of other topics instead of, or in addition to, the input key skill phrases and to further take advantage of the large data set collected by ZHAO from CareerBuilder resumes and job postings.  As disclosed in ZHAO, one of ordinary skill would be motivated to combine the teachings of ZHAO with CHEN to utilize the surface form trained vectors approach to significantly increase the relevancy of the determined topics and because such method increases semantic applicability and business congruity.  ZHAO, p. 4014, section 2.2.  One of ordinary skill would further be motivated to use the teachings of ZHAO because the teachings of ZHAO are accurate, can flexibly be provided as an API service, and have successfully been implemented in multiple workforce analytics and business intelligence projects.  (ZHAO, pp. 4016-17, section 5).  One of ordinary skill would further be motivated to take advantage of the large data set collected by ZHAO from CareerBuilder resumes and job postings (p. 4013, sections 2 and 2.1).

However, CHEN in view of ZHAO fails to disclose:
model training with a preset word embedding model; and
iteratively updating model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model.

However, in a related field of endeavor, MALTE teaches advancements in natural language processing using machine learning.  (p. 1, Section I)  The combination of CHEN in view of ZHAO and MALTE discloses:
model training with a preset word embedding model; and (MALTE discloses embedding models that embed word tokens with position context information; p. 5, Section III; ELMo tokens may embed information about word syntax and semantics; p. 7, Section IV.B; BERT tokens may embed classification in the model; p. 8, Section IV.D; in combination with CHEN and ZHAO, the models used by topic generation module 304 and related topics prediction module 306 in CHEN, as modified by ZHAO (discussed above with respect to this claim 6), can further be modified to utilize word embeddings as disclosed in MALTE to provide additional embedded information for improving the model, including position information, classification information, and word syntax and semantics information; as noted in ZHAO, position information improves relevancy because related skills are likely to appear closer together; ZHAO, p. 4014, section 2.2).
iteratively updating model parameters of the word embedding model by a preset stochastic gradient algorithm to obtain the skill word evaluation model. (CHEN discloses iteratively training the model used by topic generation module 304; in combination with ZHAO and MALTE, this model may further be improved by the preset stochastic gradient algorithm used to backpropagate errors to train a neural network disclosed in MALTE; MALTE discloses machine learning models use backpropagation techniques to train neural networks, which iteratively trains the networks by updating weights and backpropagating gradients of the errors until the error gradient is sufficiently low; p. 2, Section II.A; stochastic gradient descent has been demonstrated to offer good performance for language modeling tasks; p. 4, Section II.D.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of MALTE, particularly the teachings of using word embeddings and for training language models using vectors, masking, and backpropagation with stochastic gradient algorithms to improve the machine learning model utilized in CHEN by topic generation module 304 and related topics prediction module 306, as improved by ZHAO as discussed above.  Indeed, CHEN discloses that various methods and algorithms could be used to train the model, and MALTE discloses various language modeling techniques that could be used to improve the model in CHEN.  (CHEN, para. 0089 with MALTE examples for training and backpropagating errors discussed above, p.2, Section II.A. re backpropagation algorithms using error gradients; p. 5, Section III re transformers; p. 7, Section IV.B with ELMo transformer model; p. 8, Section IV.D. re BERT transformer model with masked language modeling)
	As disclosed in MALTE, one of ordinary skill would be motivated to utilize the teachings of MALTE to train the model in CHEN to successfully train a neural network model to have a very low error gradient. (p.2, Section II.A.).  One of ordinary skill may further be motivated to utilize the language models referenced in MALTE and fine-tune them to transfer learning from such models because fine-tuning models is faster and has lower requirements.  (pp. 1-2, Section II.A, p. 8, Section IV.D.)  One of ordinary skill in the art may further be motivated to use lighter models that could bridge the gap between performance and processing power. (p. 10, Section V).

Regarding claim 7, CHEN in view of ZHAO and MALTE discloses the method of claim 6, including the step of generating the word vector corresponding to each training skill word (see claim 6).  CHEN further discloses:
one-hot encoding each training skill word to obtain the corresponding word vector. (related topics prediction module 306 outputs topic vectors in 0s and 1s format with predicted similarity scores; paras. 0097-0104; see also explanation of key phrase vectors, in the example in para. 0078, the 2100th element would be a 1 (i.e., hot) if MySQL is a key skill, and a 0 (i.e., cold) if not; para. 0078-0079; one of ordinary skill would understand that the broadest reasonable interpretation of one-hot encoding includes a method of categorizing variables in an array or vector, where a 1 (hot) represents the position in the array of the object at issue)

Regarding claim 8, CHEN in view of ZHAO and MALTE discloses the method of claim 6, including the claimed word embedding model disclosed in claim 6.  The combination of CHEN, ZHAO, and MALTE further discloses:
wherein the word embedding model comprises a continuous bag of words (CHEN discloses: Fig. 2, module 204 may use a continuous bag-of-words (CBOW) matching mechanism; para. 0063; see also MALTE, which discloses that machine learning and decision trees may be coupled with bag-of-words models; Abstract; see also ZHAO, disclosing continuous bag-of-words model for vector representations of words; p. 4014, section 2.2) neural network model. (CHEN discloses: classifiers may use deep neural networks or other neural networks; para. 0176; see also neural network model disclosures in MALTE: p.2, Section II.A. re vanilla RNNs; p. 5, Section III re transformers using neural networks; p. 7, Section IV.B with ELMo transformer model using neural networks; p. 8, Section IV.D. re BERT transformer model using neural networks)

Regarding claim 15, CHEN in view of ZHAO discloses the skill word evaluation device of claim 10.  CHEN in view of ZHAO and MALTE further discloses:
a model training module; (CHEN discloses that machine learning model for topic generation can be used to pre-train a model for determining topics for topic generation module 304 and related topics prediction module 306; paras. 0088 and 0089; other algorithms such as Latent Dirichlet Allocation, latent semantic indexing, independent component analysis, probabilistic latent semantic indexing, non-negative matrix factorization, and Gamma-Poisson distribution may be used to train the model; para. 0088; the model can determine scores using various distance algorithms; para. 0090; in combination with ZHAO, topic generation module 304 and related topics prediction module 306 in CHEN may be further trained using the model of ZHAO which takes surface form vectors as inputs and outputs a relevancy score; ZHAO, pp. 4014-15, section 2.2).
the model training module is configured to train the skill word evaluation model using steps that correspond to the method of claim 6, and is therefore rejected under the same grounds as claims 6 and 10 above.

Claim 16 depends on claim 15 and is directed to a skill word evaluation device that corresponds to the method of claim 8, and is therefore rejected under the same grounds as claims 8 and 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11210636 B1 (Hughes et al.) discloses systems and methods for generating employment proposals with content derived from a job seeker description such as a résumé. The proposal generator relies on a natural language processor for text recognition, named entity recognition, skills identification. The proposal generator uses a trained classifier to compare skill sets of a task description to skill sets of a job seeker. A proposal is generated if a sufficient quantity of comparison scores and relevancy scores are determined for a particular pair of task description and job seeker description. The proposal has a relatively high likelihood of passing through a screener and being reviewed by a human employment decision maker.
US 20210256644 A1 (Cahalane et al.) discloses a skill acquisition platform capable of building a knowledge graph from a data set that includes resume data, career data, and/or other types of data associated with a plurality of users. The skill acquisition platform is capable of generating career representations for the plurality of users. 
US 20210182496 A1 (Shi et al.) discloses machine learning techniques to analyze textual content, including resume documents.  The techniques include word-level embedding for natural language processing tasks.  (paras. 0054-0058).
US 20200349227 A1 (Hattix et al.) discloses a system for analyzing resumes and providing a user interface for easily reviewing a large number of resumes. The system is configured to receive a selection of a resume and determine a first set of terms included in both the resume and a sentiment dictionary. The sentiment dictionary includes a plurality of terms organized in a plurality of categories. 
US 20180181544 A1 (Zhang et al.) discloses systems and methods for extracting job skills from a job posting are provided. In one embodiment, a computer-implemented method includes obtaining data indicative of a job posting (including textual content associated with a job). The method includes identifying a portion of the textual content that is descriptive of one or more skills associated with the job.
US 20170031894 A1 (Bettersworth et al.) relates to metadata generation and more particularly, but not by way of limitation, to systems and methods for domain-specific machine-interpretation of input data.  Input data may be resume data. (para. 0017, 0025, 0083) 
Cerda, Patricio, et al. "Similarity encoding for learning with dirty categorical variables." arXiv preprint arXiv:1806.00979 (2018) discloses that “one-hot encoding is a simple and widely-used encoding method” (p. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C. LEE/Examiner, Art Unit 2655              

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655